 1                                                              Honorable Richard A. Jones

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7
                                        AT SEATTLE
 8
       UNITED STATES OF AMERICA,                  Case No. CR18-132RAJ
 9
                      Plaintiff,                  ORDER GRANTING MOTION TO
10                                                SEAL SUPPLEMENTAL
          vs.                                     DECLARATION AND MEDICAL
11                                                RECORDS
       JOHNNY DAVIS,
12
                     Defendant.
13
             The Court has reviewed Defendant’s Motion to Seal (Dkt. #702) and Defendant’s
14
     Supplemental Declaration and Medical Records (Dkt #703) filed in support of the
15
     Motion to Continue Sentencing (Dkt #701), and the files and records herein, and having
16
     found good cause,
17

18           IT IS ORDERED that Defendant’s Motion to Seal (Dkt. #702) is GRANTED.

19           DATED this 21st day of November, 2019.

20

21
                                                    A
                                                    The Honorable Richard A. Jones
22                                                  United States District Judge
23


     U.S. v. Johnny Davis, CR18-132 RAJ                              Tolin Law Firm
     Order Granting Motion to Seal                           1000 Second Avenue, Suite 3140
     Page 1 of 1                                                Seattle, W A 98104-1036
                                                                  Phone: 206.436.0630
